Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 16, Line 3:	After “a presser foot”
			Insert -- . --


Please replace paragraph 0045 of the specification with:

[0045] The attachment holder 240 attaches to an accessory mount 122 that extends below the sewing head 112. In some embodiments the accessory mount 122 is a presser bar typically used for a presser foot (not shown) of the sewing machine with the presser foot removed and replaced with the attachment holder 240 to provide a mounting point for the accessory 200. The accessory mount 122 is received in an opening 244 of the attachment holder 240 and can be secured in the opening 244 by, for example, a set screw or other suitable attachment means. An attachment release 266 can be depressed to disengage the attachment portion 238 from the attachment holder 240 so that the accessory 200 can be attached to or removed from the sewing machine 100. The interaction of the attachment portion and holder 238, 240 is shown in Figures 20-34 and described in greater detail below.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732